FILED
                              NOT FOR PUBLICATION                           MAR 08 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



HAMEST KASUMYAN; ELIDA                             No. 09-70930
AVANSYAN,
                                                   Agency Nos.       A078-675-848
               Petitioners,                                          A079-785-408

  v.
                                                   MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Hamest Kasumyan, a native of Iran and citizen of Armenia, and her

daughter, Elida Avansyan, a native and citizen of Armenia, petition for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing their appeal from an

immigration judge’s decision denying their application for asylum, withholding of

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
removal, and protection under the Convention Against Torture (“CAT”). We have

jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Zehatye v.

Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006), and we deny the petition for

review.

      Substantial evidence supports the BIA’s finding that the mistreatment

Kasumyan suffered in Armenia when unidentified individuals disrupted a baptism

in the mountains and a prayer meeting in her home did not rise to the level of

persecution. See Nagoulko v. INS, 333 F.3d 1012, 1017 (9th Cir. 2003) (“two

occasions where [petitioner] was ‘pushed’ while attending church services

interrupted by government officials does not compare to the severity of physical

abuse that in other cases we have deemed persuasive to show persecution”).

Petitioners’ contention that the agency did not consider evidence of additional

incidents of persecution was not raised to the BIA. See Zara v. Ashcroft, 383 F.3d

927, 930 (9th Cir. 2004) (failure to raise an issue to the BIA constitutes a failure to

exhaust remedies and deprives this court of jurisdiction to hear the matter).

      Substantial evidence also supports the BIA’s finding that petitioners do not

have a well-founded fear of future persecution based on their Pentecostal religion.

See Molina-Estrada v. INS, 293 F.3d 1089, 1096 (9th Cir. 2002) (“[T]he IJ and the

BIA are entitled to rely on all relevant evidence in the record, including a State


                                           2                                     09-70930
Department report, in considering whether the petitioner has demonstrated that

there is good reason to fear future persecution.”).

      Because petitioners did not establish eligibility for asylum, it necessarily

follows that they did not satisfy the more stringent standard for withholding of

removal. See Zehatye, 453 F.3d at 1190.

      Finally, substantial evidence supports the BIA’s determination that the

petitioners are not eligible for CAT relief. See Wakkary v. Holder, 558 F.3d 1049,

1067-68 (9th Cir. 2009).

       PETITION FOR REVIEW DENIED.




                                           3                                    09-70930